DETAILED ACTION

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
3.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a data writing unit, a driving unit, a display unit, a compensation unit and a reset unit in claims 1-20; a first reset sub-unit in claims 2, 4 and 5; a second reset sub-unit in claims 3, 6 and 7; auxiliary unit in claims 16-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 19 and 20 recite “an unit” for which the specification does not provide any structure for someone to perform the claimed invention and thus the claims are indefinite. All dependent claims under claim 1 are also considered indefinite.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
7.	Claims 1-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0388214) in view of Kobayashi (US 2020/0410932).
	As to claim 1, Yang teaches  a pixel unit, comprising a pixel circuit (a pixel circuit, fig. 2), wherein the pixel circuit comprises a data writing unit (write sub-circuit 30, fig. 2), a driving unit (driving sub-circuit 20, fig. 2), a display unit (OLED L, fig. 2), a compensation unit (compensation sub-circuit 40, fig. 2), and a reset unit (reset sub-unit, fig. 2), and wherein the data writing unit is electrically connected with the driving unit and is operable to write image data into the driving unit according to a first scan signal during a data writing time period ([0063] the write sub-circuit 30 is connected to …the driving sub-circuit 20. The write sub-circuit 30 is configured to write a data voltage (Vdata) of the data voltage terminal Data to the driving sub-circuit 20 under the control of the first scan signal terminal S1);
 the driving unit is electrically connected with the display unit and is operable to provide, according to a received light emitting signal and the image data, a driving current to the display unit during a display time period, to drive the display unit for image display ([0065] the light emission control sub-circuit 50 is configured to, under the control of the light emission control signal terminal EM, transmit a driving current IOLED generated by the driving sub-circuit 20 under the action of the 
the compensation unit is electrically connected with the driving unit and is operable to provide a compensation voltage to the driving unit in advance when the image data is written into the driving unit, the compensation voltage being used for compensation of a voltage drift generated by the driving unit when the driving unit provides the driving current to the display unit ([0064] the compensation sub-circuit 40 is connected to the driving sub-circuit 20. This compensation sub-circuit 40 is configured to compensate a threshold voltage Vth of the DTFT in the driving sub-circuit 20);
 the reset unit (transistors M1 and M3, fig. 3) is electrically connected with at least one of the display unit (fig. 3 illustrates transistor M3 connected to OLED L) and the driving unit (fig. 3 illustrates transistor M1 connected to DTFT) and is operable to write, according to a reset signal, a reset voltage into an unit electrically connected with the reset unit during a reset time period, so that the unit connected with the reset unit is in a corresponding initial voltage state ([0054] the reset sub-circuit 10 is configured to write an initial voltage of the initial voltage terminal Vint to a gate electrode and a second of the DTFT of the driving sub-circuit 20,  [0056] when the initial voltage of the initial voltage terminal Vint is written to the gate electrode of the DTFT…The initial voltage terminal Vint resets the gate electrode of the DTFT, [0061] the reset sub-circuit 10 is configured to write an initial voltage of the initial voltage terminal Vint to the anode of the light emitting device L. In this way, it is possible to 
Yang does not teach the reset unit is electrically connected with a scan drive line to receive a scan signal, and is operable to write, according to the reset signal, a scan voltage of the scan signal as the reset voltage into at least one of the display unit and the driving unit during the reset time period, the scan signal being the first scan signal or a first scan signal of a next pixel unit.  
However, Kobayashi teaches the reset unit (M17, fig. 2) is electrically connected with a scan drive line to receive a scan signal, and is operable to write, according to the reset signal, a scan voltage of the scan signal as the reset voltage into at least one of the display unit and the driving unit during the reset time period ([0057] a current Ic flows from the anode terminal of the organic EL element L1 toward the scanning line Gi via the TFT: M17, and the anode terminal of the organic EL element L1 is initialized by using the low-level voltage of the scanning signal Gi [0048]), the scan signal being the first scan signal or a first scan signal of a next pixel unit (M17 is connected to the OLED L1, fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Yang, the reset unit is electrically connected with a scan drive line to receive a scan signal, and is operable to write, according to the reset signal, a scan voltage of the scan signal as the reset voltage into at least one of the display unit and the driving unit during the reset time period , as suggested by Kobayashi, in order to reduce reset wiring, space and bezel sizes, thereby improving the display device.

As to claim 2, Yang in view of Kobayashi teaches the pixel unit, wherein the reset unit comprises a first reset sub-unit which is electrically connected with the display unit and operable to write the reset voltage into the display unit during the reset time period according to the reset signal so that the display unit is in an initial display voltage state (Yang:  [0086] under the control of the second scan signal terminal S2, the third transistor M3 is turned on, so that the initial voltage of the initial voltage terminal, [0087] Vint is output to the anode of the light emitting device L through the third transistor M3, and the anode of the light emitting transistor L is reset).  

As to claim 3, Yang in view of Kobayashi teaches the pixel unit, wherein the reset unit comprises a second reset sub-unit which is electrically connected with the driving unit and operable to write the reset voltage into the driving unit during the reset time period according to the reset signal so that the driving unit is in an initial driving voltage state (Yang:  [0083] since the second scan signal terminal S2 outputs a low level, the first transistor M1 is turned on, and the initial voltage of the initial voltage terminal Vint is output to the gate electrode of the DTFT through the first transistor M1).  

As to claim 4, Yang in view of Kobayashi teaches the pixel unit , wherein -18-the first reset sub-unit comprise a first reset transistor (Yang:  the third transistor M3, fig. 3), the first reset transistor has a gate electrically connected with a second scan line (Yang:  S2, fig. 3), a source electrically connected with a light emitting node (Yang:  L, fig. 3), a drain electrically connected with the scan drive line to receive the scan signal (Yang:  Vint, fig. 3, Kobayashi in paragraph [0057] teaches initializing the anode terminal of organic EL by using a scan signal), and the first reset transistor is operable to be in an on state during the reset time period (Yang: see fig. 4b in view of fig. 4a that shows M3 is in an on state during a reset stage P1) under control of a scan signal output by the second scan line (Yang: s2, fig. 3) and is operable to transmit the scan voltage of the scan signal provided by the scan drive line, as a reset voltage, to the display unit (Kobayashi:  [0057] a current Ic flows from the anode terminal of the organic EL element L1 toward the scanning line Gi via the TFT: M17, and the anode terminal of the organic EL element L1 is initialized by using the low-level voltage of the scanning signal Gi [0048]).  


As to claim 5, Yang in view of Kobayashi teaches the pixel unit, wherein the first reset transistor is an N-type oxide thin film transistor or a P-type low-temperature poly-silicon thin film transistor (Yang: M3 is a P-type as seen in fig. 3); and
 when the first reset transistor is the N-type oxide thin film transistor, the first reset transistor is in an on state under control of a high-level scan signal output from the second scan line during the reset time period, and is in an off state under control of a low-level scan signal output from the second scan line during the data writing time period and the display time period; and 
when the first reset transistor is the P-type low-temperature poly-silicon thin film transistor, the first reset transistor is in an on state under control of a low-level scan signal output from the second scan line during the reset time period (Yang: fig. 4b in view of fig. 4a illustrates that transistor M3 is in an on state when S2 is low during reset stage P1), and is in an off state under control of a high-level scan signal output from the second scan line during the data writing time period and the display time period (Yang: fig. 5b in view of fig. 5a and fig. 6b in view of fig. 6a illustrates that transistor M3 is in an off state when S2 is high during a write compensation stage P2 and a light emission stage P3).  

As to claim 6, Yang in view of Kobayashi teaches the pixel unit, wherein the second reset sub-unit comprises a second reset transistor (Yang:  the first transistor M1, fig. 3), wherein the second reset transistor has a gate electrically connected with a second scan line (Yang:  S2, fig. 3), a source electrically connected with a driving node (Yang:  [0071] a first electrode of the first transistor M1 is connected to the gate electrode of the DTFT), and a drain electrically connected with the scan drive line to receive the scan signal (Yang:  Vint, fig. 3, Kobayashi in paragraph [0057] teaches initializing the anode terminal of organic EL by using a scan signal), the second reset transistor is operable to be in an on state during the reset time period (Yang: see fig. 4b in view of fig. 4a that shows M1 is in an on state during a reset stage P1) under control of a scan signal output by the second scan line (Yang: s2, fig. 3) and is operable to transmit the scan voltage of the scan signal provided by the scan drive line, as a reset voltage, to the display unit (Kobayashi:  [0057] a current Ic flows from the anode terminal of the organic EL element L1 toward the scanning line Gi via the TFT: M17, and the anode terminal of the organic 

As to claim 7, Yang in view of Kobayashi teaches the pixel unit, wherein the second reset transistor is an N-type oxide thin film transistor or an P-type low-temperature poly-silicon thin film transistor (Yang: M1 is a P-type as seen in fig. 3); and
 when the second reset transistor is the N-type oxide thin film transistor, the second reset transistor is in an on state under control of a high-level scan signal output from the second scan line during the reset time period, and is in an off state under control of a low-level scan signal output from the second scan line during the data writing time period and the display time period; -19-and 
when the second reset transistor is the P-type low-temperature poly-silicon thin film transistor, the second reset transistor is in an on state under control of a low-level scan signal output from the second scan line during the reset time period (Yang: fig. 4b in view of fig. 4a illustrates that transistor M1 is in an on state when S2 is low during reset stage P1), and is in an off state under control of a high-level scan signal output from the second scan line during the data writing time period and the display time period (Yang: fig. 5b in view of fig. 5a and fig. 6b in view of fig. 6a illustrates that transistor M1 is in an off state when S2 is high during a write compensation stage P2 and a light emission stage P3).    

a display panel, comprising a plurality of pixel units located in a display area for performing an image display (plurality of pixels, fig. 11), wherein each of the plurality of pixel units comprises a pixel circuit (a pixel circuit, fig. 2), the pixel circuit comprises a data writing unit (write sub-circuit 30, fig. 2), a driving unit (driving sub-circuit 20, fig. 2), a display unit (OLED L, fig. 2), a compensation unit (compensation sub-circuit 40, fig. 2), and a reset unit (reset sub-unit, fig. 2), and wherein the data writing unit is electrically connected with the driving unit and is operable to write image data into the driving unit according to a first scan signal during a data writing time period ([0063] the write sub-circuit 30 is connected to …the driving sub-circuit 20. The write sub-circuit 30 is configured to write a data voltage (Vdata) of the data voltage terminal Data to the driving sub-circuit 20 under the control of the first scan signal terminal S1);
the driving unit is electrically connected with the display unit and is operable to provide, according to a received light emitting signal and the image data, a driving current to the display unit during a display time period, to drive the display unit for image display ([0065] the light emission control sub-circuit 50 is configured to, under the control of the light emission control signal terminal EM, transmit a driving current IOLED generated by the driving sub-circuit 20 under the action of the first voltage terminal ELVDD, the second voltage terminal ELVSS and the data voltage (Vdata) written to the driving sub-circuit 20 to the light emitting device L), 
the compensation unit is electrically connected with the driving unit and is operable to provide a compensation voltage to the driving unit in advance when the image data is written into the driving unit, the compensation voltage being used for compensation of a voltage drift generated by the driving unit when the driving unit provides the driving current to the display unit ([0064] the compensation sub-circuit 40 is connected to the driving sub-circuit 20. This compensation sub-circuit 40 is configured to compensate a threshold voltage Vth of the DTFT in the driving sub-circuit 20);
the reset unit (transistors M1 and M3, fig. 3) is electrically connected with at least one of the display unit (fig. 3 illustrates transistor M3 connected to OLED L) and the driving unit (fig. 3 illustrates transistor M1 connected to DTFT) and is operable to write, according to a reset signal, a reset voltage into an unit electrically connected with the reset unit during a reset time period, so that the unit connected with the reset unit is in a corresponding initial voltage state ([0054] the reset sub-circuit 10 is configured to write an initial voltage of the initial voltage terminal Vint to a gate electrode and a second of the DTFT of the driving sub-circuit 20,  [0056] when the initial voltage of the initial voltage terminal Vint is written to the gate electrode of the DTFT…The initial voltage terminal Vint resets the gate electrode of the DTFT, [0061] the reset sub-circuit 10 is configured to write an initial voltage of the initial voltage terminal Vint to the anode of the light emitting device L. In this way, it is possible to prevent a voltage of the previous image frame remaining on the anode of the light emitting device L from affecting the image displayed in the next image frame); and
Yang does not teach the reset unit is electrically connected with a scan drive line to receive a scan signal, and is operable to write, according to the reset signal, a scan voltage of the scan signal as the reset voltage into at least one of the display unit and 
However, Kobayashi teaches the reset unit (M17, fig. 2) is electrically connected with a scan drive line to receive a scan signal, and is operable to write, according to the reset signal, a scan voltage of the scan signal as the reset voltage into at least one of the display unit and the driving unit during the reset time period ([0057] a current Ic flows from the anode terminal of the organic EL element L1 toward the scanning line Gi via the TFT: M17, and the anode terminal of the organic EL element L1 is initialized by using the low-level voltage of the scanning signal Gi [0048]), the scan signal being the first scan signal or a first scan signal of a next pixel unit (M17 is connected to the OLED L1, fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Yang, the reset unit is electrically connected with a scan drive line to receive a scan signal, and is operable to write, according to the reset signal, a scan voltage of the scan signal as the reset voltage into at least one of the display unit and the driving unit during the reset time period , as suggested by Kobayashi, in order to reduce reset wiring, space and bezel sizes, thereby improving the display device.

As to claim 20, Yang teaches an electronic device, comprising a display panel, wherein the display panel comprises a plurality of pixel units located in a display area for performing an image display (fig. 11 and the corresponding paragraphs), each of the plurality of pixel units comprises a pixel circuit (a pixel the pixel circuit comprises a data writing unit (write sub-circuit 30, fig. 2), a driving unit (driving sub-circuit 20, fig. 2), a display unit (OLED L, fig. 2), a compensation unit (compensation sub-circuit 40, fig. 2), and a reset unit (reset sub-unit, fig. 2), and wherein the data writing unit is electrically connected with the driving unit and is operable to write image data into the driving unit according to a first scan signal during a data writing time period ([0063] the write sub-circuit 30 is connected to …the driving sub-circuit 20. The write sub-circuit 30 is configured to write a data voltage (Vdata) of the data voltage terminal Data to the driving sub-circuit 20 under the control of the first scan signal terminal S1);
the driving unit is electrically connected with the display unit and is operable to provide, -22-according to a received light emitting signal and the image data, a driving current to the display unit during a display time period, to drive the display unit for image display ([0065] the light emission control sub-circuit 50 is configured to, under the control of the light emission control signal terminal EM, transmit a driving current IOLED generated by the driving sub-circuit 20 under the action of the first voltage terminal ELVDD, the second voltage terminal ELVSS and the data voltage (Vdata) written to the driving sub-circuit 20 to the light emitting device L),
the compensation unit is electrically connected with the driving unit and is operable to provide a compensation voltage to the driving unit in advance when the image data is written into the driving unit, the compensation voltage being used for compensation of a voltage drift generated by the driving unit when the driving unit provides the driving current to the display unit ([0064] the compensation sub-circuit 40 is connected to the driving sub-circuit 20. This 

the reset unit (transistors M1 and M3, fig. 3) is electrically connected with at least one of the display unit (fig. 3 illustrates transistor M3 connected to OLED L) and the driving unit (fig. 3 illustrates transistor M1 connected to DTFT) and is operable to write, according to a reset signal, a reset voltage into an unit electrically connected with the reset unit during a reset time period, so that the unit connected with the reset unit is in a corresponding initial voltage state ([0054] the reset sub-circuit 10 is configured to write an initial voltage of the initial voltage terminal Vint to a gate electrode and a second of the DTFT of the driving sub-circuit 20,  [0056] when the initial voltage of the initial voltage terminal Vint is written to the gate electrode of the DTFT…The initial voltage terminal Vint resets the gate electrode of the DTFT, [0061] the reset sub-circuit 10 is configured to write an initial voltage of the initial voltage terminal Vint to the anode of the light emitting device L. In this way, it is possible to prevent a voltage of the previous image frame remaining on the anode of the light emitting device L from affecting the image displayed in the next image frame); and

Yang does not teach the reset unit is electrically connected with a scan drive line to receive a scan signal, and is operable to write, according to the reset signal, a scan voltage of the scan signal as the reset voltage into at least one of the display unit and the driving unit during the reset time period, the scan signal being the first scan signal or a first scan signal of a next pixel unit.

However, Kobayashi teaches the reset unit (M17, fig. 2) is electrically connected with a scan drive line to receive a scan signal, and is operable to write, according to the reset signal, a scan voltage of the scan signal as the reset voltage into at least one of the display unit and the driving unit during the reset time period ([0057] a current Ic flows from the anode terminal of the organic EL element L1 toward the scanning line Gi via the TFT: M17, and the anode terminal of the organic EL element L1 is initialized by using the low-level voltage of the scanning signal Gi [0048]), the scan signal being the first scan signal or a first scan signal of a next pixel unit (M17 is connected to the OLED L1, fig. 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Yang, the reset unit is electrically connected with a scan drive line to receive a scan signal, and is operable to write, according to the reset signal, a scan voltage of the scan signal as the reset voltage into at least one of the display unit and the driving unit during the reset time period , as suggested by Kobayashi, in order to reduce reset wiring, space and bezel sizes, thereby improving the display device.

8.	Claims 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2020/0388214) in view of Kobayashi (US 2020/0410932) and further in view of Zhang et al (US 2021/0082339).
	As to claim 8, Yang in view of Kobayashi teaches wherein the driving unit comprises at least one P-type transistor (Yang: fig. 3 illustrates DTFT is P-type) and the compensation unit comprise at least one N-type transistor (Yang: fig. 3 illustrates M2 is an N-type transistor), Yang in view of Kobayashi does not teach the data writing unit is an N-type transistor.
	However, Zhang teaches the pixel unit, wherein the driving unit comprises at least one P-type transistor (fig. 32 shows transistor 110 is a P-type transistor), and the data writing unit (fig. 32 shows transistor M1 is a N-type transistor) and the compensation unit comprise at least one N-type transistor (fig. 32 shows transistor M4 is a N-type transistor).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Yang and Kobayashi, the data writing unit is an N-type transistor, as suggested by Zhang, in order to reduce unnecessary wiring and space, thereby improving the display device (Note fig. 32 shows E2 is connected to the gate of M1, M4, M5 and M7).

As to claim 9, Yang in view of Kobayashi and further in view of Zhang teaches the pixel unit, wherein the data writing time period (Yang: a write compensation stage P2, fig. 5a) is later than the reset time period (Yang: a reset stage P1, fig. 4a) and does not completely overlap the reset time period, and the display time period (Yang: a light emission stage P3, fig. 6a) is later than the data writing time period and does not completely overlap the data writing time period (Yang: a write compensation stage P2, fig. 5a). 

the pixel unit, wherein the driving unit comprises a first driving transistor (Yang: DTFT, fig. 3), a second driving transistor (Yang: M4, fig. 3), and a driving capacitor (Yang: Cst, fig. 3), wherein the first driving transistor has a gate electrically connected with a driving node (Yang: node B, fig. 3), a source electrically connected with a first node (Yang: node A, fig. 3), and a drain electrically connected with a second node (Yang: a node connecting DTFT to transistor M5, fig. 3);
 the driving capacitor is electrically connected with a driving voltage end (Yang: ELVDD, fig. 3) and the driving node respectively (Yang: node B, fig. 3), and the driving voltage end is operable for providing a light emitting driving voltage required by the display unit for displaying (Yang: [0065] under the control of the light emission control signal terminal EM, transmit a driving current IOLED generated by the driving sub-circuit 20 under the action of the first voltage terminal ELVDD, the second voltage terminal ELVSS and the data voltage (Vdata) written to the driving sub-circuit 20 to the light emitting device L); and
 the second driving transistor has a gate which is electrically connected with a light emitting driving line to receive the light emitting signal (Yang: light emission control signal terminal EM, fig. 3), the second driving transistor has a source which is electrically connected with the driving voltage end (Yang: ELVDD, fig. 3), and the second driving transistor has a drain which is electrically connected with the first node (Yang: node A, fig. 3).  

the pixel unit, wherein the compensation unit comprises a compensation transistor (Yang: M2, fig. 3), the compensation transistor has a gate electrically connected with the light emitting driving line (Yang: light emission control signal terminal EM, fig. 3), a source electrically connected with the drive node (Yang: node B, fig. 3), and a drain electrically connected with the second node (Yang: a node connecting DTFT to transistor M5, fig. 3); and the compensation transistor is in an on state under control of the light emitting signal during the data writing time period to store the compensation voltage to the drive node (Yang: [0091] under the control of the light emission control signal terminal EM, the second transistor M2 remains in the ON state, [0092] In this case, the data voltage Vdata at the data voltage terminal Data charges the storage capacitor Cst through the sixth transistor M6, the DTFT and the second transistor M2, the storage capacitor Cst in turn charges the gate electrode (i.e., point B) of the DTFT, figs. 5a & 5b).  

As to claim 12, Yang in view of Kobayashi and further in view of Zhang teaches the pixel unit, wherein the compensation transistor is an N-type oxide -20-thin film transistor (Yang: M2 is N-type as seen in fig. 5b), and the compensation transistor is in an on state when receiving a high-level light emitting signal output from the light emitting driving line during the data writing time period (Yang: [0091] under the control of the light emission control signal terminal EM, the second transistor M2 remains in the ON state, [0092] In this case, the data voltage Vdata at the data voltage terminal Data charges the storage capacitor Cst through the sixth transistor 

As to claim 13, Yang in view of Kobayashi and further in view of Zhang teaches the pixel unit, wherein the compensation unit comprises two P-type low-temperature poly-silicon thin film transistors connected in series (Kobayashi: M12, fig. 2).  

As to claim 14, Yang in view of Kobayashi and further in view of Zhang teaches the pixel unit, wherein the data writing unit comprises a writing transistor (Yang: M6, fig. 5b), the writing transistor has a gate electrically connected with a first scan line (Yang: S1, fig. 5b), a drain electrically connected with one of data lines and operable for receiving the image data (Yang: Data, fig. 5b), and a source connected with the first node (Yang: node A, fig. 5b); and the writing transistor is in an on state according to the first scan signal output by the first scan line during the data writing time period to write the image data to the driving node ([0090] as shown in FIG. 5b, under the control of the first scan signal terminal S1, the sixth transistor M6 is turned on, thereby writing the data voltage Vdata output from the data voltage terminal Data to the source electrode of the DTFT through the sixth transistor M6).  

As to claim 15, Yang in view of Kobayashi and further in view of Zhang teaches the pixel unit, wherein the writing transistor is an N-type oxide thin film transistor and the writing transistor is operable to receive a high-level scan signal output from the first scan line during the data writing time period and be in an on state (Zhang:  [0151] In a T2 phase, i.e., in a data writing phase… the first transistor M1 is turned on… A data voltage signal of a data signal terminal Vdata is written into a control terminal of the driving transistor 110 (i.e., the first node N1) through the first transistor M1).  

As to claim 16, Yang in view of Kobayashi and further in view of Zhang teaches the pixel unit, further comprising an auxiliary unit (Yang: M3, fig. 7), wherein the auxiliary unit is electrically connected between the driving unit (Yang: DTFT, fig. 7) and the display unit (Yang: L, fig. 7), and is operable to be in an off state during the data writing time period (Yang: Fig. 9 illustrates M3 is off during data writing when M6 is on, [0116]) under control of the first scan signal (Yang: S1, fig. 7), so that the display unit is electrically disconnected from the driving unit (Yang: as seen in fig. 9); and the auxiliary unit is operable to be in an on state during the display time period under control of the first scan signal, so that the display unit is electrically conducted with the driving unit and transmits the driving current and the image data to the display unit for image display (Yang: [0122], fig. 10).  

As to claim 17, Yang in view of Kobayashi and further in view of Zhang teaches the pixel unit, wherein the auxiliary unit comprises an auxiliary transistor (Yang: M3, fig. 10), the auxiliary transistor has a gate electrically connected with the first scan line (Yang: S1, fig. 10), a source electrically connected with the second node and a drain electrically connected with a display node (Yang: L, fig. 10); and the auxiliary transistor is in an on state according to the first scan signal output by the first scan line during the display time period (Yang: [0122], fig. 10).  

As to claim 18, Yang in view of Kobayashi and further in view of Zhang teaches the pixel unit, wherein the auxiliary transistor is a P-type low- temperature poly-silicon thin film transistor (Zhang: M5, fig. 32), and the auxiliary transistor is operable to receive a low-level scan signal output from the first scan line to be in an on state during the display time period, and receive a high-level scan signal output from the first scan line during the data writing time period and be in an off state (Zhang: M5 is a P-type transistor while M1 is an N-type as seen in fig. 32).  

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628                 

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628